Citation Nr: 0514563	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1958 and from December 1958 to December 1969.  He died in 
November 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).   

In August 2004, the appellant appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held at 
the RO in Montgomery, Alabama.

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant veteran if further action is required on her part.


REMAND

At the time of the veteran's death, service connection was in 
effect for chronic brain syndrome associated with brain 
trauma and PTSD, rated as 100 percent disabling; craniotomy 
with skull loss and brain hernia, intermediate area, cranial 
defect measuring 2.5 x 3 sm in diameter, rated as 30 percent 
disabling; gunshot wound, right shoulder, posterior, with 
hypalgesia, Muscle Group III, rated as 30 percent disabling; 
paralysis, incomplete, right median nerve with hypalgesia, 
forearm and fingers, rated as 30 percent disabling; bilateral 
hearing loss, rated as 10 percent disabling; and tinnitus, 
rated as 10 percent disabling.  

The causes listed on the veteran's death certificate were as 
follows:  immediate cause of death, cardiopulmonary arrest; 
due to or as a consequence of pulmonary edema; due to or as a 
consequence of acute mitral insufficiency; due to or as a 
consequence of endocarditis.  Other significant conditions 
contributing to death were chronic renal failure, coronary 
artery disease, and chronic obstructive pulmonary disease.  

In an August 2001 letter, M. Grossman, M.D., said the veteran 
had been a patient of his for more than 5 years.  He noted 
that the veteran had multiple medical problems including 
chronic CHF, COPD, chronic renal failure, and degenerative 
arthritis.  It was his belief that the veteran's chronic 
pulmonary disease, chronic renal failure, and nephrotic 
syndrome were at least partially due to exposure to Agent 
Orange.  

In a May 2003 letter, Dr. Grossman again noted that the 
veteran had multiple medical problems which caused his death.  
He indicated that after reading literature, it was his 
opinion that a lot of the veteran's symptoms, especially his 
cardiovascular and renal failure, were at least partially due 
to his toxic exposure during the Vietnam War.  He further 
noted that the veteran also suffered from PTSD which had a 
bearing on his cardiovascular status and subsequent renal 
failure.  

In a March 2004 letter, Dr. Grossman stated that it was his 
belief that the veteran's PTSD had at least some part in the 
disease process and ultimate demise of the veteran.  

In a March 2004 letter, F. Sanchez, M.D., indicated that the 
veteran had been a patient of his for several years and 
suffered from PTSD which complicated his other illnesses.  He 
noted that the veteran's inability to follow instructions was 
a contributing factor to the breakdown of his body functions.  

Based upon the opinions from the veteran's former private 
physicians, the Board concludes that a VA medical 
professional should review the veteran's claims folder and 
provide opinions with respect to the cause of the veteran's 
death.  

The appellant is hereby informed of the need to submit all 
pertinent evidence she may have in her possession.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should request that an 
appropriately qualified VA medical 
professional review the entire claims 
folder and provide opinions on the 
following: 

Whether it is at least as likely as not 
(50 percent or greater) that the veteran 
developed chronic pulmonary disease, 
chronic renal failure, or nephrotic 
syndrome as a result of exposure to Agent 
Orange in Vietnam; and

Whether it is at least as likely as not 
that any of the veteran's service-
connected disorders, including PTSD, 
contributed substantially or materially 
to cause death; combined to cause death; 
aided or lent assistance to the 
production of death; resulted in 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death; or was of such severity as to have 
a material influence in accelerating 
death.  

A complete detailed rationale must be 
provided for any opinion that is 
rendered.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claims remain denied, 
the appellant should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be remanded 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




